 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JOHN R. TAYLOR,                               Case No. CV 18-06926 SJO (AFM)
12
                         Petitioner,
            v.                                     JUDGMENT
13

14   UNITED STATES OF AMERICA,
15
                         Respondent.
16

17         Pursuant to the Order Accepting Findings and Recommendations of the United
18   States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
20   is dismissed without prejudice for lack of jurisdiction.
21

22   DATED: 12/13/18
23

24
                                            ___________________________________
                                                     S. JAMES OTERO
25                                            UNITED STATES DISTRICT JUDGE
26

27

28
